On Petition for Rehearing

Per Curiam:

In the petition for a rehearing, counsel say that in our former opinion we did not decide the main question raised by appellant, namely, that of res judicata. They quote at length from our opinion in Vickers v. Vickers, 45 Nev. 274, 199 Pac. 76, and from the opinion of Mr. Justice Field in Cromwell v. County of Sac, 94 U. S. 351, 24 L. Ed. 195, and say “it would be a sin to disturb such harmony” between the two decisions. It is neither our desire nor our intention to disturb the harmony we sought to establish between the Vickers case and the Sac County case. In fact, we reaffirm our desire to be in harmony with that case. We think the real trouble lies in the misapplication by counsel of the language quoted in the Vickers opinion, wherein it is said:
“ * * * A question of fact or of law, distinctly put in issue and directly determined by a court of competent jurisdiction as a ground of recovery or defense in a suit or action between parties sui juris, is conclusively settled by the final judgment or decree therein so that it cannot be further litigated.”
*262Of course, we do not know that the Supreme Court of the United States, in using the language quoted, did not have in mind and did not intend to include contempt proceedings. However, we are of the opinion that it did not. Nor do we think the language quoted is susceptible of such interpretation. In any event, we did not intend by the Vickers opinion to lay down any such rule, or to use language which might be so interpreted. In the contempt proceeding set up as res judicata the court merely dismissed the proceeding. It made no findings. While the inference flows from the order thus made that the court found that the defendant in that proceeding was not in contempt, we cannot say, in view of the lack of findings of facts by the court, just what question, either of fact or law, was determined. Certainly it cannot be said that the purpose of the contempt proceeding was the adjudication of water rights wherein such question was “distinctly put in issue and directly determined” in the sense in which that term is used in an action to quiet title to a water right. We do not believe that any court ever contemplated that a valuable property right can be adjudicated incidentally to a proceeding in which the adjudication of such right is not the main question involved. To assert any other doctrine would be contrary to the rule that a man must have his day in court.
Petition for rehearing is denied.